Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 1 of
                                       18




                                Exhibit 22
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 2 of
                                       18

   1                      UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
   2
                           CASE NO. 0:20-CV-60416-AMC
   3
   4     TOCMAIL INC., a Florida
         corporation,
   5
                          Plaintiff,
   6
         vs.
   7
         MICROSOFT CORPORATION, a
   8     Washington corporation,
   9                      Defendant.
  10     _______________________________/
  11
                                          March 18, 2021
  12                                      10:10 a.m. - 4:40 p.m. EDT
  13
  14
  15
  16                VIDEOTAPED DEPOSITION OF MICHAEL WOOD
  17                      TAKEN VIA ZOOM TELECONFERENCE
  18
  19           Taken on behalf of the Defendant before
  20     Alice J. Teslicko, RMR, Notary Public in and for the
  21     State of Florida at Large, pursuant to a Rule 30(b)(6)
  22     Notice of Taking Deposition in the above cause.
  23
  24
  25

                                                                    Page 1

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 3 of
                                       18

   1     15 percent, somewhere around there, maybe 20 percent.
   2                  I tend to give all my money away, which is
   3     why --
   4           Q      A hundred million from your other license?
   5           A      That is correct.
   6           Q      But let's not conflate --
   7           A      It's not conflating.            You asked me basically
   8     would I be sharing the money with the consumer and
   9     yes -- oh, I'm sorry, I misunderstood your question.
  10           Q      No, I think you soft-balled the question
  11     back to yourself in a way so you could virtue signal,
  12     so let me go back.
  13                  What you said before was, you were asking
  14     because of the harm done to many consumers, you were
  15     asking Microsoft or you were asking the jury to award
  16     damages against Microsoft that were somewhere in the
  17     single to double billions; did I get that right?
  18           A      Yes, that part is correct.
  19           Q      And you're asking that the jury award that
  20     to TocMail, correct?
  21           A      Yes, because TocMail is the one with
  22     standing, that is correct.
  23           Q      Let me ask you about your position that
  24     TocMail has.      You claim that Microsoft has kept
  25     TocMail from entering the market with these allegedly

                                                                  Page 62

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 4 of
                                       18

   1     false statements.       What efforts have you made to
   2     attempt to enter the market?
   3           A      Well, we placed enough advertisements to
   4     have tens of thousands of visitors and so all the
   5     visitors who are coming to the site have an interest
   6     in stopping cloaking -- I'm sorry, in stopping
   7     phishing.
   8                  Our advertising is specifically -- excuse
   9     me, my mouth is dry -- is specifically designed to
  10     attract those who are interested in stopping phishing,
  11     and so the dilemma that I have with this particular
  12     company is we have tens of thousands of people highly
  13     motivated to stop phishing, highly motivated because
  14     it is the thing that keeps security professionals up
  15     at night.
  16                  So they're very motivated to stop phishing,
  17     but they don't have any inclination to stop cloaking,
  18     which is the reason to stop the phishing.
  19           Q      Who is "they"?
  20           A      The visitors to the website.
  21           Q      The visitors to your website?
  22           A      The visitors to my website, yes.
  23                  Maybe I did not explain well.           We have
  24     advertised specifically targeting people who are
  25     interested in preventing phishing and stopping it.

                                                                  Page 63

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 5 of
                                       18

   1     distinct, if you can go to that spot.
   2                  Okay, yep, you got it.             Go right above the
   3     whitelisting area.
   4                  Okay, so now go up a little bit, because I'm
   5     sure I'm introducing the topic of those.                Those are
   6     the different ways, including ways to use IP cloaking
   7     to bypass Safe Links with a hundred percent efficacy.
   8                  Oh, there we go.         Okay, that's good.
   9                  "So it's important to note that at present,
  10     hackers don't need to use any of the following tricks
  11     of the trade to evade Safe Links a hundred percent of
  12     the time, given that Safe Links currently uses
  13     publicly known IP addresses.              Nevertheless, this
  14     section is important because it documents that Safe
  15     Links can't solve its IP cloaking simply by trying to
  16     use numerous, secret, constantly changing,
  17     geographically dispersed IP addresses."
  18                  Then all the next section, it shows exactly
  19     how hackers can still bypass Safe Links a hundred
  20     percent of the time without knowing a single IP
  21     address of the security service.
  22           Q      So in your report and as part of the opinion
  23     that you gave us, you were clear that the known IP
  24     addresses and the fact that your contention is that
  25     Microsoft -- and we were at page 41 of your report,

                                                                   Page 74

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 6 of
                                       18

   1     which I was asking you to comment on -- publishes the
   2     IP addresses for EOP, that that automatically left the
   3     EOP and Safe Links, in your words, "defenseless"?
   4           A      As I wrote --
   5           Q      Excuse me, sir.         You say here:    "Hackers
   6     frequently IP cloak links to bypass EOP by knowing the
   7     IP addresses from which it operates," true?
   8           A      For as long as Safe Links use and uses
   9     public IP addresses, that is indeed the way the
  10     hackers will bypass it.          The moment it changes, it
  11     will be the other methods disclosed in my report.
  12           Q      So I want to go to your -- to talk a little
  13     more about your background and other things you do.
  14                  If we could have Tab Seven, please,
  15     Ms. Hymel, which is TocMail 5539.
  16                  (Whereupon a document/item was marked for
  17           identification as Defendant's Exhibit 2.)
  18                  Are you familiar with a website called
  19     Freelancer.com?
  20           A      I am familiar with that website.
  21           Q      Okay.    This is something you've used
  22     previously, right?
  23           A      Have I ever bid on a job, no.           Have I
  24     perused it, yeah.       Yes, I've used it in the sense that
  25     I've looked at exactly the type of things that you're

                                                                  Page 75

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 7 of
                                       18

   1     of IP cloaking in 2017.          Cryptron Security tried in
   2     2018, Hector Monsegur, Rhino Security Labs tried to
   3     let the world know in 2019.
   4                  I knew from the day we opened our doors the
   5     challenge we were going to have because of three years
   6     worth of efforts from others, and that Hector Monsegur
   7     could not get the world to understand that this is why
   8     they're getting phished.           I knew we were going to have
   9     the exact same issue.
  10                  So that's where the educated part comes in.
  11     I knew -- if you're trying to establish did we know
  12     from day one that we're going to have to deal with
  13     Microsoft to set the record straight from day one?
  14     Yes, a hundred percent, yes.
  15           Q      I'm not trying to establish anything.
  16     You understand there's such a thing as a consumer
  17     survey?     Have you ever heard of that?
  18           A      Oh, I've had great success with surveys in
  19     the past.     The only time I have an issue is with this
  20     false advertising case.          I've done surveys, a hundred
  21     percent.
  22           Q      I'm going to put this in a context that is
  23     a little more of a lay person's context.
  24                  I have a website, my firm has a website.              It
  25     describes our capabilities and our skills.               It

                                                                  Page 90

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 8 of
                                       18

   1     describes my personal capabilities and skills.
   2                  I think I'm a decent lawyer.           I do not
   3     automatically assume that if someone doesn't choose me
   4     for a case, it's because they just don't know how
   5     great I am or this other lawyer is saying he or she
   6     can promise things that I can't deliver.              I actually
   7     do research to try to find out what things may or may
   8     not be appealing about me or my practice.
   9                  So is it your testimony -- and let me get
  10     this cleanly -- in the 10,000 people that you believe
  11     visited your website, do you make room for the
  12     possibility that even one of them just said, "You
  13     know, I don't like the looks of this product and it
  14     doesn't have any reputation and I'm not spending my
  15     money on it"?
  16                  Is that possible?
  17                  MR. MARTIN:      Objection to form.
  18     BY MS. LOVETT:
  19             Q    You can answer.
  20             A    I'd be happy to, because I've never said
  21     that the whole 10,000 have that view who visited the
  22     site.
  23                  First of all, the reason that we chose
  24     Roundcube is because Roundcube is used by, to the best
  25     of my knowledge, over 5 million people and so we knew

                                                                  Page 91

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 9 of
                                       18

   1     that Roundcube has all the features that anyone wants.
   2     It has plug-ins for all the features that anyone
   3     wants.
   4                  The only thing that we're providing as far
   5     as the look and feel, the features, the functionality,
   6     all of that is Roundcube, not us, and we know how much
   7     the industry does enjoy using Roundcube.              The only
   8     thing that we provide is the anti-phishing component.
   9                  So therefore, if they're rejecting anything
  10     en masse -- of course there's going to be people that
  11     say "I don't like Roundcube," of course.              But if
  12     they're rejecting anything en masse, it's the one
  13     thing we are doing.        If we were doing a hundred
  14     things, I'd have to do a survey, oh, my goodness,
  15     which of the hundred things are you rejecting.
  16                  If we're doing the one thing, I know the one
  17     thing that they're rejecting, which is stopping the
  18     cloaking, that they don't see a value in stopping
  19     cloaking.
  20                  If they did -- again, it's not the features.
  21     That would be en masse.          Of course there would be some
  22     people that say "I don't like the Roundcube
  23     implementation," but to say that all 10,000 say it's
  24     the Roundcube part of it, that's equally ridiculous.
  25           Q      Sir, the word "Roundcube" never came out of

                                                                  Page 92

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 10 of
                                       18

    1    my mouth.     What I asked you was, is it your testimony
    2    to this jury that without talking to a soul, you
    3    believe all 10,000 people that came to your website
    4    and rejected purchasing TocMail did so and the only
    5    reason they did so was because they already have
    6    Office 365 and didn't think they needed your plug-in?
    7           A     That's absolutely not my testimony.                I'll
    8    repeat, were there some people who visited the website
    9    and chose for other reasons, yes.                   But did all of them
  10     choose to reject our cloaking solution, then you go to
  11     the opposite, of course not.
  12                  So of course not, not all of them rejected
  13     for that reason, but also of course not, that there
  14     would be some people in there who rejected just
  15     because they believed that they already have the
  16     protection.
  17            Q     But sir, there are ways to prove these
  18     things.     You understand you have the burden of proof
  19     in this case.       You understand as a plaintiff that's
  20     your burden, right?
  21            A     I do understand that.
  22            Q     So we can't sit here and you can't say to
  23     the jury "here's why I think the 10,000 people didn't
  24     come aboard."       You have to present evidence for that.
  25     You have to have spoken to someone.                   You have to have

                                                                      Page 93

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 11 of
                                       18

    1    gotten somebody on the record.
    2                 Do you have anybody on the record saying,
    3    "Hey, Michael, great product.              I'm not going to buy
    4    TocMail because X"?        Do you have a single person that
    5    did that?
    6                 MR. MARTIN:      Objection to form.
    7            A    Well, also, I think the law is different
    8    than what you said.        At least to my knowledge, which
    9    is --
  10             Q    I'm going to let me do the law.            But go
  11     ahead, tell me the law.
  12             A    That if we are going to court for a
  13     misleading advertisement, we must have the consumer
  14     surveys.     If we are going to court where something is
  15     literally false, which is the case with your ads, then
  16     it is presumed that people were deceived.
  17                  So therefore, with that being in mind, that
  18     also -- just as the Court recognizes that if you have
  19     a widespread advertisement that is literally false,
  20     there will be people deceived.               That's not something
  21     you need to prove.        That's just a given.
  22                  You might call that an educated guess, but
  23     it's still the law and it's an educated deduction.
  24     That literal falsity leads to deception.
  25             Q    Sir, are you reading from something right

                                                                   Page 94

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 12 of
                                       18

    1    now?
    2            A    No, I am not.
    3            Q    Do you have any documents, notes, paperwork
    4    in front of you?
    5            A    No, I'd be happy to move my camera around if
    6    you'd like to see.
    7            Q    I trust your word.           What I'm asking you
    8    is --
    9            A    I do move my eyes around when I speak.              My
  10     friends get so angry with me about that.              They say
  11     "look at me when I speak."            I think I am.
  12                  So no, that's just me.
  13             Q    You understand that the question of literal
  14     falsity is a question for the jury to determine?
  15             A    I do.
  16             Q    You understand the question of damages is a
  17     question for the jury to determine?
  18             A    I do.
  19             Q    And you have taken the position in this case
  20     that based on your placement and press release, that
  21     all the people that came to your website were simply
  22     "not interested" in preventing IP cloaking?
  23             A    I have repeatedly said that I am not saying
  24     everyone who visited the website, and you keep
  25     repeatedly saying that I'm saying the opposite, when

                                                                   Page 95

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 13 of
                                       18

    1    I'm not.
    2           Q     I'm just saying -- but you can't quantify
    3    the number of people that came there and did one thing
    4    or the other, right?
    5           A     Well, that is correct, sure.
    6           Q     You didn't have any interaction with anyone?
    7           A     I haven't had any interaction --
    8           Q     You haven't had any interaction with any of
    9    the people who you claim came to your website and then
  10     chose not to buy TocMail?
  11            A     That is correct.
  12            Q     So do you advertise your product on your
  13     website?
  14            A     Do I advertise my product -- yes, I present
  15     the product in a way that I hope that someone will
  16     buy, if that's what you mean, sure.
  17                  MS. LOVETT:      Can we go to, Rachel, 9685.
  18            Just down at the bottom of the first page, I
  19            think.    This will be Exhibit 2 (sic).
  20                  (Whereupon a document/item was marked for
  21            identification as Defendant's Exhibit 6.)
  22            Q     You recognize this logo and this face page?
  23     We can blow it up if you need us to.
  24            A     That's fine.       I don't know if that's the
  25     current version, but that was the website at one

                                                                   Page 96

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 14 of
                                       18

    1    examples from you.
    2                 But that's your testimony, is your work is
    3    done in terms of you don't need to adjust anything to
    4    TocMail based on what criminal hackers may be doing a
    5    hundred years from now?
    6           A     For email phishing links, that is correct,
    7    which is the subject of this litigation.
    8                 MS. LOVETT:      Okay.       So let's go to -- sorry,
    9           this last exhibit would have been Exhibit 9, I
  10            believe.     Is that correct, Ms. Teslicko?
  11                  THE COURT REPORTER:           I believe so.
  12                  MS. LOVETT:      So we're going to go to TocMail
  13            6484, which will be -- actually, sorry, Rachel,
  14            6367, which will be Exhibit 9 (sic) and if you
  15            can blow that up for me, please.
  16                  (Whereupon a document/item was marked for
  17            identification as Defendant's Exhibit 15.)
  18     BY MS. LOVETT:
  19            Q     So this is an email from you to Mr. Serrano,
  20     who you mentioned before.
  21            A     That is correct.
  22            Q     You say:     "Here's the sample email that we
  23     will send to investors tomorrow.                Please give me your
  24     feedback by end of today."
  25                  Do you see that?

                                                                  Page 140

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 15 of
                                       18

    1           A     Yes, and I remember the email.
    2           Q     So this was an email that you sent that was
    3    focused on data breaches and cost companies
    4    $1.2 trillion.       Do you see that?
    5           A     I do, and that was linking to the pitch deck
    6    that I referred to earlier.
    7                 MS. LOVETT:      Okay.       So give me one second,
    8           because I have a seemingly child and he doesn't
    9           appear to know that I am on -- I don't know if
  10            you guys can hear him, but I can hear him.              So
  11            give me one second, because I need to get him to
  12            be quiet.     One second.
  13                  (Discussion off the record.)
  14     BY MS. LOVETT:
  15            Q     So looking at this email, Mr. Serrano was
  16     your friend of many years and your business partner in
  17     certain issues, correct?
  18            A     He's a shareholder.           I wouldn't call him a
  19     business partner.        He doesn't understand technologies.
  20     So I want to be careful of that word.               He's not a very
  21     technical person.
  22            Q     Okay.    Well, and I guess that's why the
  23     pitch deck, what you tell folks is important.
  24                  You asked for his feedback here.            As part of
  25     what you sent with the pitch deck you say:

                                                                  Page 141

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 16 of
                                       18

    1                 So my question for you is, if corrective
    2    advertising works and you say you can be a dominant
    3    player in three years, then you don't have 15 years of
    4    go-forward damages, would you?
    5                 MR. MARTIN:      Objection to form.        I'm sorry,
    6           objection to form.
    7           A     And that's why we have decided
    8    internally that we are only going to be seeking --
    9    prior to us determining -- first of all, the
  10     corrective advertising will be different than the way
  11     you described, so let me quickly get that.
  12                  Corrective advertising for us isn't a
  13     cessation of the current advertising.               It's coming
  14     clean as to what the real situation is.               We put on
  15     notice that the $15 billion -- and we told Ms. Bour to
  16     make sure she includes annual numbers so that if we
  17     come up after ESI, after -- if we can come up with a
  18     way that there can be corrective advertising, meaning
  19     that there's language that we can all agree, not
  20     something that can be wiggled out of, but corrective
  21     advertising that says we acknowledge that Safe Links
  22     does not provide this capability, hasn't provided this
  23     capability, etc., that we would not pursue 15 years of
  24     damages, but three years of damages, plus the
  25     corrective advertising.

                                                                  Page 145

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 17 of
                                       18

    1            A      The test users for personal accounts, no
    2    test user from a business account.
    3            Q      So did you feel as though -- let me ask you
    4    this.       Did you use any service to place your Google
    5    ads or did you rely on your own expertise to target
    6    the Google ads?
    7            A      I used my own -- well, neither.            The Google
    8    bot automatically --
    9            Q      Right.
  10             A      So I wrote the ad and then the bot decided
  11     where.       I didn't get very -- I chose the key words,
  12     the key themes I think they do now.                 They're not so
  13     much the ad words.
  14             Q      And despite that, you haven't had a single
  15     business consumer subscribe to the TocMail service?
  16             A      That's correct.       We know the business
  17     consumer wants to stop phishing and they have not seen
  18     cloaking as an issue.
  19             Q      You are assuming the reason that no business
  20     consumers have signed up for your service, as you
  21     testified earlier -- no business consumer has reached
  22     out to you and said, "Gee, I would really like to
  23     subscribe to your service, but I just don't think we
  24     need it."       You have not had one interaction like that?
  25             A      That is exactly my point, is that there

                                                                   Page 183

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 100-22 Entered on FLSD Docket 07/09/2021 Page 18 of
                                       18

    1    isn't even enough interest to say "hey, if you add in
    2    this feature, we'd love to go," which has happened in
    3    all the other businesses I've been in.
    4                   There's just no -- I mean, just a complete
    5    radio silence regarding the issue of cloaking.                It's
    6    remarkable.
    7           Q       Mr. Wood, do you make room for the
    8    possibility that there are folks who simply aren't
    9    interested in your product?
  10            A       I do make room that there are folks who
  11     would not be interested in our product, but not those
  12     who are desperately looking for a solution to phishing
  13     links, because the product does indeed solve that
  14     problem.
  15            Q       So let's go ahead and pull up -- Rachel, you
  16     may have to blow this up a little bit.
  17                    I'll represent for you, sir, this is the
  18     impressions page.        That's something, as you mentioned,
  19     that you gave us.        That tells us whether or not
  20     anybody saw or interacted with your press release.
  21                    Rach, can we blow that chart up a little
  22     bit.       I want the witness to be able to see it.           I have
  23     a hard copy, but that's not really fair.
  24                    Can you read that all right, Mr. Wood, or do
  25     we need to make it a little bit bigger?

                                                                  Page 184

                                  Veritext Legal Solutions
                                       346-293-7000
